Citation Nr: 9901798	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to July 
1954.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a decision by the RO in Columbia, 
South Carolina.

By a decision entered in July 1959, the RO denied service 
connection for a nervous condition.  The veteran was 
notified of that determination, but did not initiate an 
appeal within one year.  38 C.F.R. § 19.2 (1959).  Because 
that decision is final, his current claim of service 
connection for a nervous condition may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Consequently, the 
Board has characterized the issue on appeal as a claim to 
reopen.


REMAND

By a VA Form 9 (Appeal to Board of Veterans Appeals), 
dated in February 1996, the veteran requested a personal 
hearing before a hearing officer at the RO.  The RO responded 
to the veterans request by conducting such a hearing in 
October 1996.  Further review of the record reveals, however, 
that he also checked a box on the VA Form 9 indicating that 
he wished to appear personally at a hearing before a Member 
of the Board of Veterans Appeals.

By a letter dated in December 1998, the Board sought 
clarification from the veteran as to whether he desired a 
hearing before a Member of the Board.  He responded in the 
affirmative, requesting an opportunity to testify before a 
Member of the Board at the RO.  In view of this request, a 
remand is required.  38 C.F.R. §§ 20.700(a), 20.703 (1998).

For the reason stated, this case is REMANDED to the RO for 
the following action:

	The RO should schedule the veteran for a 
hearing before a Member of the Board.  
He and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to appear at a hearing before a Member of the 
Board, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
